                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MAINE


BUCK S.,                                )
                                        )
     Plaintiff,                         )
                                        )
                v.                      ) 2:17-cv-00465-JDL
                                        )
NANCY A. BERRYHILL,                     )
Acting Commissioner of Social Security, )
                                        )
     Defendant.                         )


      ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
                     MAGISTRATE JUDGE
      The United States Magistrate Judge, John H. Rich III, filed his Recommended

Decision (ECF No. 34) on Buck S.’s disability benefits appeal with the Court on

December 19, 2018, pursuant to 28 U.S.C.A. § 636(b)(1)(B) (2018) and Fed. R. Civ. P.

72(b). The time within which to file objections expired on January 2, 2019, and no

objections have been filed. The Magistrate Judge notified the parties that failure to

object would waive their right to de novo review and appeal.

      Having reviewed and considered the Magistrate Judge’s Recommended

Decision, I concur with the Magistrate Judge’s conclusions as set forth in his

Recommended Decision.      In adopting the Recommended Decision, I provide the

following clarification regarding Section D, titled “Future Adjustment of Rate for

Social Security Paralegals,” which provides that paralegal rates will be adjusted in

future cases using the same index (PPI/Legal Index) applied in this case. See ECF

No. 36 at 13. As precedent of this court, the decision in this case may be considered

as persuasive authority in future cases addressing paralegal rates, but it is not
binding. See United States v. Baez, 878 F. Supp. 2d 288, 295 (D. Mass. 2012), aff’d,

744 F.3d 30 (1st Cir. 2014) (“[B]inding precedent, in the absence of a Supreme Court

decision on a point of law, is established in the federal system by the United States

Circuit Courts of Appeal. While perhaps persuasive, decisions of the federal district

courts are not binding on any parties other than those in the case generating that

particular decision.”).

      It is therefore ORDERED that the Recommended Decision (ECF No. 34) of

the Magistrate Judge is hereby ACCEPTED and the motion for attorney’s fees is

GRANTED IN PART and DENIED IN PART.

      SO ORDERED.

      Dated this 5th day of February, 2019.

                                                     /s/ Jon D. Levy
                                               CHIEF U.S. DISTRICT JUDGE




                                          2 
 
